The claimant, Carl H. Yoder, performed certain services in Iroquois County during the years 1915 and 1916 under the direction of the State Veterinarian in ascertaining whether there was present in certain herds of cattle in said county, Tuberculosis or the Foot and Mouth Disease, which was prevalent at that time. The State, through the Attorney General, admits that claimant performed the services mentioned in the declaration and that the amount claimed is reasonable and has been approved by the Department of Agriculture. The amount claimed is for five days at eight dollars per day, and $1.94 for expenses. From the facts set forth in the declaration, we are of the opinion that claimant has the right to recover and that the charges claimed for his services and expenses are reasonable. It is therefore the judgment of this Court that claimant be awarded the sum of $41.94.